

116 HR 6859 IH: Public Housing and Section 8 Operational Response Act for COVID-19
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6859IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Ms. Velázquez (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize supplemental appropriations for public housing operations and tenant-based rental assistance, and for other purposes.1.Short titleThis Act may be cited as the Public Housing and Section 8 Operational Response Act for COVID-19.2.Funding for public housing and tenant-based rental assistance(a)Public housing operating fundThere is authorized to be appropriated for an additional amount for fiscal year 2020 for the Public Housing Operating Fund under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)) $5,000,000,000, to remain available until September 30, 2021.(b)Tenant-Based section 8 rental assistanceThere is authorized to be appropriated for an additional amount for fiscal year 2020 for the tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) $3,500,000,000, to remain available until September 30, 2021, of which not more than $500,000,000 may be used for administrative fees under section 8(q) of such Act (42 U.S.C. 1437f(q)).(c)Applicability of waiversAny waiver or alternative requirement made by the Secretary of Housing and Urban Development pursuant to the heading Tenant-Based Rental Assistance or Public Housing Operating Fund in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this section.